Chambers, J.
(concurring in dissent) — I concur in result with Justice Sanders’ dissent. These statutes and regulations create two different classes of foster children: those with kind hearted individual designated payees and those with the Department of Social and Health Services as the designated payee. See RCW 74.13.031; WAC 388-25-0210; 42 U.S.C. § 407(a). Members of the first class receive the direct benefit of monthly Supplemental Security Income *351and/or Old-Age, Survivors, and Disability Insurance. Members of the second class receive the benefit only indirectly mediated by the State’s coffers. Wash. State Dep’t of Soc. & Health Servs. v. Guardianship Estate of Keffeler, 537 U.S. 371, 375-76, 123 S. Ct. 1017, 154 L. Ed. 2d 972 (2003). I find no rational basis for treating these children differently. Accordingly, I respectfully join in dissent.
Reconsideration denied July 16, 2004.